Exhibit 10.17 TAG-ALONG RIGHTS AGREEMENT This Tag-Along Rights Agreement (this "Agreement") is entered into effective as of November l, 2003, by and among Harris A. Lichtenstein ("Lichtenstein "), Alexander Krichevsky ("Krichevsky", and with Lichtenstein, the "Majority Holders"), and the shareholders and derivative holders of Omnimmune Corp., a Texas corporation (the "Company") listed on Exhibit A attached hereto (the "Minority Holders," and with the Majority Holders, the "Holders"), Recitals: A. The Majority Holders collectively own more than 80% of the Fully Diluted equity of the Company. B. The Holders desire to enter into this Agreement to provide for certain rights in the event either Majority Holder desires to transfer a significant portion of his shares of Common Stock. NOW, THEREFORE, in consideration of the premises and mutual promises and covenants contained herein, and intending to be legally bound hereby, the parties hereby agree as follows: 1.
